                    Case: 1:20-cv-01128 Document #: 8 Filed: 03/10/20 Page 1 of 2 PageID #:65
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           SUMMONS IN A CIVIL CASE
JOHNNY FLORES, et al

                                                                 CASE NUMBER:       1:20-cv-1128
                                V.                               ASSIGNED JUDGE:
                                                                                    Hon. Charles R. Norgle
 MOTOROLA SOLUTIONS, INC., et al                                 DESIGNATED
                                                                 MAGISTRATE JUDGE: Hon. Gabriel A. Fuentes


                    TO: (Name and address of Defendant)
       Vigilant Solutions, LLC
       c/o CT Corporation
       28 Liberty St
       New York, NY 10005


          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                 Michael Kanovitz
                 LOEVY & LOEVY
                 311 N. Aberdeen, 3rd FL
                 Chicago, IL 60607


                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK

                                                                                    February 18, 2020
     (By) DEPUTY CLERK                                                              DATE
Case: 1:20-cv-01128 Document #: 8 Filed: 03/10/20 Page 2 of 2 PageID #:66
